Case 3:18-cv-01094 Document 10 Filed 10/12/18 Page 1 of 1 PagelD #: 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BRIAN and JESSICA REILLY
Plaintiffs,

V. Civil Action No.: 3:18-CV-01094
Judge Chambers

CITIBANK, N.A.

Defendant.

AGREED ORDER OF DISMISSAL
Plaintiffs, Brian and Jessica Reilly and Defendant Citibank, N.A. by their respective
counsel, represent to the Court that all matters of controversy among the parties have been
resolved, and that they have agreed to voluntarily dismiss this action with prejudice.
The Court, having considered the foregoing representations, does hereby ORDER that this
action be dismissed with prejudice and that each party shall bear its own costs.

The Clerk of Court is directed mail a certified copy of this Order to all counsel of record.

UG

The Honorable Robert C\Chambers__
United States District Teds

Entered this KZ day of October, 2018.

 

 

 

 

PREPARED BY: AGREED TO BY:

/s/Danielle Waltz /s/Benjamin M. Sheridan

Danielle M. Waltz (WVSB #10271) Benjamin M. Sheridan (WVSB #11296)
Jackson Kelly PLLC Klein & Sheridan, LC

500 Lee Street East, Suite 1600 3566 Teays Valley Road

Charleston, WV 25301 Hurricane, WV 25526
dwaltz@jacksonkelly.com bsheridan@kswvlaw.com

Counsel for Defendant Counsel for Plaintiffs

4830-9321-6632.v1
